DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the terms “WSI Wikmax, Zoombang, D3O, and XRD, which are trade names or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret this limitation as “wherein said medial side of said pad is perpendicular to a waist line of said subject when the device is worn”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 9-12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess (US 2017/02660a30 A1).
In regards to claim 1, Hess discloses a protective device (100; see [0067]; see figure 1) comprising a pad (60aa; see [0068]; see figure 2) attached to a garment or belt (10; see [0067]; see figure 1 that 10 is formed as a belt) configured for securing said pad (60a) over a portion of an abdomen/pelvis of a subject (see [Abstract] in reference to 100 being applied to the user’s back or pelvis, thus 60a is configured to be secured over a portion of an abdomen/pelvis), said pad (60a) having medial and lateral sides (see figure 2 that 60a has a medial side (side closer to 40) and a lateral side (side closer to 35b)), wherein said lateral side (side of 60a closer to 35b) is shorter than said medial side (side closer to 40; see figure 2 that the side of 60a closer to 35b is shorter than the side closer to 40). 
In regards to claim 3, Hess discloses the invention as discussed above.
Hess further discloses wherein a distal side of said pad (60a) is shorter than a proximal side thereof (see annotated figure 3 below). 

    PNG
    media_image1.png
    238
    353
    media_image1.png
    Greyscale

	In regards to claim 4, Hess discloses the invention as discussed above.
	Hess further discloses wherein said medial side (side of 60a closer to 40) of said pad (60a) is substantially perpendicular to a waist line of said subject when the device (100) is worn (see figure 2 that the side of 60a closer to 40 is perpendicular with respect to 100 and therefore would be perpendicular to a waist line when 100 is applied to a user’s waist).
In regards to claim 9, Hess discloses the invention as discussed above.
	Hess further discloses wherein said belt (10) includes a dorsal closure mechanism (32a and 32b; see [0067]; see figure 2; 32a and 32b facilitate the tensioning of the device and therefore the closure of the device; further it can be seen that 32a and 32b are located in the rear or dorsal portion of the device, thus 32a and 32b are construed to be a dorsal closure mechanism).
In regards to claim 10, Hess discloses the invention as discussed above.
	Hess further discloses wherein said dorsal closure mechanism (32a/32b) is adjustable without altering a position of said pad (60a) over said position of said abdomen/pelvis (see [0069] in reference to 60a being mounted on fastening area 12a; thus, during the adjustment of 32a/32b, 60a remains mounted on 12a and is construed to maintain desired position during adjustment).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 2017/02660a30 A1) in view of Zoombang 2018 and Moorthy H K, Venugopal P. Measurement of renal dimensions in vivo: A critical appraisal.
In regards to claim 2, Hess discloses the invention as discussed above.
Hess does not disclose wherein said pad is an irregular pentagon having an area of 150-200 cm^2.
However, Zoombang teaches an analogous pad structure (as indicated in annotated figure below) wherein said pad is an irregular pentagon (see annotated figure below that the pad is in the shape of an irregular pentagon) for the purpose of the optimal protection for their gift (kidney transplant; see [Zoombang first paragraph]).

    PNG
    media_image2.png
    586
    1687
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pad as disclosed by Hess and to have formed it in the shape of an irregular pentagon as taught by Zoombang in order to have provided an improved pad that would add the benefit of providing the optimal protection for their gift (kidney transplant; see [Zoombang first paragraph]).
Hess as now modified by Zoombang does not explicitly disclose the pad having an area of 150-200cm^2. 
However, Moorthy teaches that an average adult kidney has a length of 11.08±.96cm and width of 6.25±.67cm. Thus the average adult kidney has an area of 69.25^2cm. Therefore it would have been obvious to one of ordinary skill in the art to have formed the pad with an area within the claimed range in order to have provided a pad that had an area of at least double, if not more than, the area of the transplanted kidney.

    PNG
    media_image3.png
    232
    615
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pad as disclosed by Hess as now modified by Zoombang and to have formed the pad with an area within the claimed range of 150-200cm^2, since Moorthy teaches that an average adult kidney is 69.25^2cm, in order to have provided an improved pad that would add the benefit of being at least double the size of the transplanted kidney, thereby ensuring the user’s newly transplanted kidney would be completely covered and protected from injuries thus ensuring no complications would arise after a transplantation surgery that would render the transplanted kidney inoperable/damaged (see MPEP 2144.04 (IV)(A)). 
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 2017/02660a30 A1) in view of Garneau et al. (US 2020/0008510 A1) (hereinafter Garneau) with extrinsic evidence provided by (https://www.generalplastics.com/why-polyurethane#:~:text=PU%20FOAM%20DENSITY%20CONSIDERATIONS,%2C%20so%20a%2020%2Dlbs).
In regards to claim 5, Hess discloses the invention as discussed above.
Hess does not disclose wherein said pad includes at least two layers, a first layer 3-6mm thick and having a density of 10-15 lbs/ft^3 and a second layer 5-8mm thick and having a density of 20-30 lbs/ft^3.
However, Garneau teaches an analogous pad (20; see [0054]; see figure 3) wherein said pad (20) includes at least two layers (30 and 40; see [0055]; see figure 3), a first layer (30) 3-6mm thick (see [0060a] in reference to 30 being 3mm thick) and having a density of 10-15 lbs/ft^3 (see [0020] in reference to a density of the pad being .27g/cm^3±.1g/cm^3 or 16.85lb/ft^3±6.24lb/ft^3) and a second layer (40) 5-8mm thick (see [0060a] in reference to 40 being 7mm thick) and having a density of 20-30 lbs/ft^3 (see [0060a] in reference to 40 being more rigid (having a higher density); see [0021] in reference to the pad comprising polyurethane which is known to have a density of 2-60a lbs/ft^3 (as evidenced by https://www.generalplastics.com/why-polyurethane#:~:text=PU%20FOAM%20DENSITY%20CONSIDERATIONS,%2C%20so%20a%2020%2Dlbs.) , thus 40 is considered to have a density within the claimed range) for the purpose of providing a pad which is compliant and has flexibility, i.e., be capable of movements in the elastic deformation range, to then regain the shape (see [0059]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure and material of the pad as disclosed by Hess and to have formed the pad with a bilayer structure made from materials with the thickness and density as taught by Garneau in order to have provided an improved pad that would add the benefit of providing a pad which is compliant and has flexibility, i.e., be capable of movements in the elastic deformation range, to then regain the shape (see [0059]).
In regards to claim 6, Hess as now modified by Garneau discloses the invention as discussed above.
Hess as now modified by Garneau does not disclose wherein said pad is segmented through at least one layer of said at least two layers. 
However, Garneau further teaches wherein said pad (20) is segmented (see figure 3 that 40 is segmented) through at least one layer (40) of said at least two layers (30 and 40) for the purpose of allowing the layer to move in multiple directions, a buckle as a result of compressive forces to provide cushioning forces (see [0057]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pad as disclosed by Hess as now modified by Garneau and to have formed one of the layers as a segmented layer as further taught by Garneau in order to have provided an improved pad layer that would add the benefit of allowing the layer to move in multiple directions, a buckle as a result of compressive forces to provide cushioning forces (see [0057]).
In regards to claim 7, Hess as now modified by Garneau discloses the invention as discussed above.
Hess as now modified by Garneau further discloses wherein said pad (60a as now modified) includes at least 4 segmented regions capable of angling with respect to each other (see Garneau [0057] in reference to 40 being able to move in multiple directions, this is construed to mean that 40 is capable of angling with respect to each other; further see Garneau figure 3 that there are far more than 4 segmented regions).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 2017/02660a30 A1) in view of Cohen et al. (US 2014/0135673 A1) (hereinafter Cohen).
In regards to claim 8, Hess discloses the invention as discussed above.
Hess does not disclose wherein said belt includes a pouch for carrying said pad. 
However, Cohen teaches an analogous belt (102; see [0115]; see figure 7) comprising an analogous pad (108; see [0115]; see figure 7; see [0119] in reference to 108 being made form polymeric foam and is therefore considered to be a pad) wherein said belt (102) includes a pouch (104; see [0115]; see figure 7) for carrying said pad (104) for the purpose of receiving said pad (see [00115]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the belt as disclosed by Hess and to have included the pouch for carrying the pad as taught by Cohen in order to have provided an improved belt that would add the benefit of providing a means for receiving and carrying said pad in a predetermined location (see [0115]) further the addition of a pouch would ensure proper position of the pad by defining a predetermined location for said pad.
Claim(s) 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 2017/02660a30 A1) in view of Zoombang 2018. 
In regards to claim 11, Hess discloses a method of protecting an implanted kidney of a subject (see [abstract] in reference to the device being applied to a user’s back or pelvis, and thus would at least cover a portion of a user’s implanted kidney, and therefore is considered to protect an implanted kidney) comprising securing a pad (60a; see [0067]; see figure 2) over a portion of the subject’s abdomen/pelvis (see [Abstract] in reference to the device being applied over a user’s back or pelvis, thus 60a is applied over a portion of the subject’s abdomen/pelvis), said pad having medial and lateral sides (see figure 2 that 60a has a medial side (side of 60a closer to 40) and a lateral side (side of 60a closer to 35a/b) wherein said lateral side (side of 60a closer to 35a/b) is shorter than said medial side (side of 60a closer to 40; see figure 2 that 60a is taller on the medial side when compared to the lateral side). 
Hess does not explicitly disclose the pad securement is external to a site of implantation of the kidney. 
However, Zoombang teaches an analogous method comprising a pad structure (as indicated in annotated figure above) wherein the pad securement is external to a site of implantation of the kidney (see Zoombang far right image in the annotated figure above that the pad is secured via the shirt external to a site of implantation of the kidney) for the purpose of the optimal protection for their gift (kidney transplant; see [Zoombang first paragraph]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Hess by positioning the pad securement external to a site of implantation of the kidney as taught by Zoombang in order to have provided an improved method which provided optimal protection for a user’s transplanted kidney (see [Zoombang first paragraph])
	In regards to claim 12, Hess discloses the invention as discussed above.
	Hess further discloses wherein securing is effected via a belt (100; see [0067]; see figure 1 that 100 is a belt, therefore securing 60a is accomplished via a belt). 
	In regards to claim 14, Hess discloses the invention as discussed above.
	Hess further discloses wherein said belt (100) includes a dorsal closure mechanism (32a and 32b; see [0067]; see figure 2 and 3; 32a and 32b facilitate the tensioning of the device and therefore the closure of the device; further it can be seen that 32a and 32b are located in the rear or dorsal portion of the device, thus 32a and 32b are construed to be a dorsal closure mechanism).
In regards to claim 15, Hess discloses the invention as discussed above.
	Hess further discloses wherein said securing (securing of 60a via closure of 100) includes adjusting said dorsal closure mechanism (32a/32b) without altering a position of said pad (60a) over said position of said abdomen/pelvis (see [0069] in reference to 60a being mounted on fastening area 12a; thus, during the adjustment of 32a/32b, 60a remains mounted on 12a and is construed to maintain desired position during adjustment).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 2017/02660a30 A1) in view of Zoombang 2018 as applied to claims 11, 12, 14, and 15 above and further in view of Cohen et al. (US 2014/0135673 A1) (hereinafter Cohen).
In regards to claim 13, Hess discloses the invention as discussed above.
Hess does not disclose wherein said belt includes a pouch for carrying said pad. 
However, Cohen teaches an analogous belt (102; see [0115]; see figure 7) comprising an analogous pad (108; see [0115]; see figure 7; see [0119] in reference to 108 being made form polymeric foam and is therefore considered to be a pad) wherein said belt (102) includes a pouch (104; see [0115]; see figure 7) for carrying said pad (104) for the purpose of receiving said pad (see [00115]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the belt as disclosed by Hess and to have included the pouch for carrying the pad as taught by Cohen in order to have provided an improved belt that would add the benefit of providing a means for receiving and carrying said pad in a predetermined location (see [0115]) further the addition of a pouch would ensure proper position of the pad by defining a predetermined location for said pad.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Sillin (US 1,052,523) which discloses a protective device (1; see [pg 1 ln 65-87]; see figure 1) comprising a pad (15,16,17; see [Pg 2 ln 1-10]; see figure 1) attached to a garment or belt (see figure 1 that 1 is a belt) for securing said pad (15,16,17) over a portion of an abdomen/pelvis of a subject (see [pg 2 ln 55-75] in reference to kidney splints supporting a kidney, thus the pads are held in place over an abdomen/pelvis) said pad having medial and lateral sides (15 forms the medial side, 16 and 17 the lateral), wherein said lateral side is shorter than said medial side (see figure 1 that 16 and 17 are shorter than 15). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/MICHELLE J LEE/Primary Examiner, Art Unit 3786